Case 2:17-cr-20274-BAF-DRG ECF No. 411 filed 05/30/19                  PageID.3270       Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

          Plaintiff,                                          Criminal No. 17-CR-20274

 vs.                                                          HON. BERNARD A. FRIEDMAN

 JUMANA NAGARWALA, et al.,

       Defendants.
 _____________________________/

                       ORDER DENYING AS MOOT DEFENDANTS’
                   MOTION FOR THE RETURN OF PERSONAL PROPERTY

                  This matter is presently before the Court on the motion for the return of personal

 property filed by defendants Tahera Shafiq, Farida Arif, Haseena Halfal, and Zainab

 Hariyanawala [docket entry 403]. The Court heard this motion on May 29, 2019. During the

 hearing, the parties indicated on the record that they had reached an agreement regarding the

 return of defendants’ telephones and/or the information on their telephones. Accordingly,



                  IT IS ORDERED that defendants’ motion for the return of property is denied as

 moot.


                                                   s/Bernard A. Friedman
 Dated:     May 30, 2019                           Bernard A. Friedman
            Detroit, Michigan                      Senior United States District Judge
